Citation Nr: 1824780	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-17 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial disability rating for service-connected sinusitis with allergic rhinitis, in excess of 10 percent from October 10, 2010 to October 12, 2016, and in excess of 30 percent thereafter.

2.  Entitlement to an initial disability rating for service-connected circadian sleep disorder, in excess of 10 percent from October 10, 2010 to October 12, 2016, and in excess of 30 percent thereafter.

3.  Entitlement to an initial disability rating for service-connected lumbar strain (back disability) in excess of 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from October 2006 to October 2010.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of VA's Quick Start program.

In September 2016, the Board remanded the issues on appeal for new VA examinations to ascertain the current nature and frequency of the service-connected sinusitis with allergic rhinitis, sleep disorder, and back disability, and subsequent readjudication of the appeal.  Because VA examinations were provided in October 2016, and the appeals were readjudicated in November 2016, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).
 
The issue of an initial disability rating in excess of 10 percent for service-connected circadian sleep disorder from October 10, 2010 to October 12, 2016, and in excess of 30 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period from October 10, 2010, forward, the sinusitis with allergic rhinitis was manifested by one to two incapacitating sinusitis episodes per year with antibiotic treatment, and seven or more non-incapacitating sinusitis episodes per year with symptoms of headache, sinus pain, and purulent discharge, with no radical surgery with chronic osteomyelitis or near constant sinusitis after repeated surgeries.

2.  For the entire rating period from October 10, 2010, the back disability was manifested by low back pain and stiffness, lumbar spine flexion limited to 60 degrees during periods of flare-up, muscle spasms with normal spinal curvature and normal gait, and no ankylosis.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating for the service-connected sinusitis with allergic rhinitis are met for the portion of the rating period from October 10, 2010 to October 12, 2016.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.97, Diagnostic Code (DC) 6512 (2017).

2.  The criteria for an initial rating in excess of 30 percent for the service-connected sinusitis with allergic rhinitis are not met or approximated for any period from October 10, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.97, DC 6512 (2017).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent rating, and no higher, for the service-connected back disability are met for the entire rating period from October 10, 2010.  38 U.S.C. §§ 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, the Veteran is challenging the initial disability ratings assigned following the grants of service connection.  The U.S. Court of Appeals for Veterans Claims (Court) has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 
19 Vet. App. 473, 490-91 (2006); Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. § 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted. 

The RO provided VA examinations in July 2011, August 2012, and October 2016.  The collective VA examination reports include all relevant findings and medical opinions needed to evaluate fairly the initial rating appeals.  The VA examiners considered an accurate history of the claimed disabilities as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the claimed disabilities when reporting current findings and functional impairment.  For these reasons, the Board finds that the collective VA examination reports are adequate for rating purposes, and there is no need for further VA examination.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Disability Rating Legal Criteria

Disability ratings are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment. The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Court has held that the provisions of 38 C.F.R. § 4.59 have bearing even with respect to joint disorders that do not involve arthritis.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court determined that the above regulation provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, which involve residuals of injuries in non-arthritis contexts. 

In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. 
§§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Disability Rating Analysis for Sinusitis with Allergic Rhinitis

Sinusitis with allergic rhinitis is rated at 10 percent from October 10, 2010 (i.e., the day after service separation) to October 12, 2016, and rated at 30 percent thereafter, under the criteria found at 38 C.F.R § 4.97, DC 6512, for chronic frontal sinusitis.  Chronic frontal sinusitis is rated under the General Rating Formula for Sinusitis.  38 C.F.R. § 4.97.

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating sinusitis episodes per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted when there are three or more incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating sinusitis episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  A note following this section provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, DC 6512.

Rating Period from October 10, 2010 to October 12, 2016

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the service-connected sinusitis with allergic rhinitis was manifested by more than six non-incapacitating sinusitis episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, so that the criteria for a 30 percent rating are approximated for the portion of the rating period from October 10, 2010 to October 12, 2016.  The July 2011 VA examination report notes that sinusitis with allergic rhinitis was manifested by one to two incapacitating sinusitis episodes per year with antibiotic treatment, and no more than four non-incapacitating sinusitis episodes per year with symptoms of headache, sinus pain, and purulent discharge, which is a disability picture consistent with the criteria for a 10 percent schedular rating under DC 6512; however, on the June 2012 VA Form 9, the Veteran reported that he experienced approximately twelve episodes of sinusitis per year with symptoms of sinus congestion and pain and purulent discharge and crusting.  The Veteran is competent to report the frequency of non-incapacitating sinusitis episodes and associated sinus symptoms, and there is no clear indication in the record that the account is not credible.  At the July 2011 and October 2016 VA examinations, the Veteran indicated that the sinus symptoms had been essentially the same since service.  See also July 2016 private treatment note (reporting recurrent headache, nasal congestion and sinus pressure present for the last 10 years).  In consideration thereof, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for an initial rating of 30 percent under DC 6512 for sinusitis with allergic rhinitis are approximated for this portion of the rating period.  

The Board next finds that the weight of the evidence is against finding that the service-connected sinusitis with allergic rhinitis was manifested radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries, so an initial disability rating in excess of 30 percent under DC 6512 is not warranted for any period from October 10, 2010, forward.  Although the Veteran has reported a history of sinus reconstruction surgery (i.e., repair of deviated septum and myectomy) in 2009, the evidence shows no radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Rather, the evidence shows approximately one to two incapacitating sinusitis episodes per year with antibiotic treatment, and seven or more non-incapacitating sinusitis episodes per year with symptoms of headache, sinus pain and tenderness, and purulent discharge.  

The sinusitis disability picture demonstrated during this portion of the rating period is consistent with the criteria for a 30 percent schedular rating under DC 6512, and the Veteran has only asked for a 30 percent schedular rating for the sinusitis with allergic rhinitis disability; therefore, the criteria for an initial rating in excess of 30 percent under DC 6512 are not met or approximated for any period.  

The Board further finds that a higher or separate disability rating is not warranted under any other potentially applicable DCs pertaining to diseases of the ear, nose, and throat for any period.  Under DC 6522, a 10 percent rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 20 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.  See 38 C.F.R. § 4.97.  Under DC 6523, a 10 percent rating is warranted for bacterial rhinitis with permanent hypertrophy of turbinates and with greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  At the October 2016 VA examination, allergic rhinitis was manifested by greater than 50 percent obstruction of the nasal passage on both sides, permanent hypertrophy of the nasal turbinates, and no nasal polyps, which is a disability picture consistent with a 10 percent schedular rating criteria under DC 6522 and DC 6523, so no other higher rating is warranted under any of the other diagnostic codes pertaining to diseases of the nose and throat, including DC 6522 or DC 6523.  

A separate disability rating for allergic rhinitis is also not warranted under an alternative DC.  The Veteran is already in receipt of a 10 percent disability rating for the service-connected sinusitis with allergic rhinitis from October 10, 2010 to October 12, 2016, and a 30 percent rating thereafter, under DC 6512.  While the allergic rhinitis demonstrates greater than 50 percent obstruction of the nasal passage on both sides and permanent hypertrophy of the nasal turbinates, such symptoms are part of, and analogous to, the non-incapacitating episodes of nasal congestion with purulent discharge and are already contemplated in the staged schedular rating for the service-connected sinusitis disability, so a separate rating when rating essentially the same symptoms for the service-connected allergic rhinitis disability may not be granted because to do so would constitute pyramiding in violation of 38 C.F.R. § 4.14. 


Initial Rating Analysis for the Back Disability

For the entire initial rating period from October 10, 2010, the service-connected back disability is rated at 10 percent under the rating criteria found at 38 C.F.R. 
§ 4.71a, DC 5237 for lumbosacral strain.  Under the rating schedule, lumbosacral strain is to be rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, DC 5237.  Because there is no evidence of intervertebral disc syndrome, and no evidence of incapacitating episodes due to back disability, the Board finds that the service-connected back disability is properly rated under DC 5237.  See VBA Training Letter 02-04 (October 24, 2002) (noting that IVDS may be referred to as slipped, herniated, ruptured, prolapsed, bulging, or protruded disc, degenerative disc disease (DDD), sciatica, discogenic pain syndrome, herniated nucleus pulposus, pinched nerve, etc.); see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).    

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.  Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  Disability of the thoracolumbar and cervical spine segments should be rated separately unless there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 6.  

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the disability picture associated with the back disability more closely approximates the criteria for a 20 percent rating under DC 5237 for the entire rating period.  At August 2017 VA physical therapy and chiropractic visits, lumbar spine flexion was limited to 60 degrees, which demonstrates a level of lumbar impairment consistent with a 20 percent schedular rating.  Although VA examinations previously performed in August 2012 and October 2016 showed that lumbar spine flexion was limited to 90 degrees or greater, which is consistent with a 10 percent schedular rating, the Veteran told the August 2012 VA examiner that he experienced flare-ups of back pain that impacted the function of the thoracolumbar spine because he typically stayed in bed and had difficulty performing any tasks during such flare-ups.  The August 2017 VA physical therapy and chiropractic treatment notes suggest that treatment during the period occurred as a result of a flare-up of back symptoms; therefore, because the back complaints have been essentially consistent throughout the rating period, it is reasonable to assume that the limitation of flexion demonstrated in August 2017 occurred during any episode of flare-up that occurred during the initial rating period; therefore, after consideration of additional limitations of motion and function due to orthopedic factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca) such as limitations during period of flare-up, and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a 20 percent rating under DC 5237 for the back disability are met for the entire rating period.  38 C.F.R. §§ 4.3, 4.7. 

The Board finds that an initial rating in excess of 20 percent for the back disability is not warranted for any period under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran requested the award of a 40 percent rating for the back disability on the June 2012 VA Form 9 on the basis that he experienced severe back pain and stiffness, limited range of motion, and severe muscle spasms.  In this case, the evidence shows some back pain and limitation of forward flexion of the thoracolumbar spine, and the Veteran is competent to report experiencing severe muscle spasms in the low back; however, even after considering additional limitations of motion and function due to orthopedic factors (see 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), forward thoracolumbar flexion was not limited to 30 degrees or less, and there was no ankylosis of the thoracolumbar spine (i.e., joint immobility and consolidation of a joint) for any period.  See Dinsay v. Brown, 9 Vet. App. 
79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The severe muscle spasms in the back are already contemplated in the award of the 20 percent schedular rating under DC 5237.  In consideration of the foregoing, the Board finds that the criteria for an initial rating for the back disability in excess of 20 percent under DC 5237 are not met or approximated for any period.  

Extraschedular Referral Analysis

The Board has further considered whether the initial rating appeals warrant referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment for the sinusitis with allergic rhinitis that are not already encompassed by the 30 percent schedular rating under DC 6512.  The schedular rating criteria contemplate all symptoms and functional impairment associated with the Veteran's sinusitis with allergic rhinitis.  The schedular rating criteria provide for a 30 percent rating when sinusitis is manifested by three or more incapacitating sinusitis episodes per year requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating sinusitis episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  For the entire initial rating period, the evidence shows sinusitis with allergic rhinitis manifested by approximately one to two incapacitating sinusitis episodes per year with antibiotic treatment, and seven or more non-incapacitating sinusitis episodes per year with symptoms of headache, sinus pain and tenderness, and purulent discharge.  The evidence showed no radical surgery with chronic osteomyelitis or near constant sinusitis after repeated surgeries.  Comparing the Veteran's disability level and symptomatology of sinusitis with allergic rhinitis to the rating schedule, the degree of disability throughout the entire period under consideration is fully contemplated by the rating schedule; therefore, the schedular criteria is not inadequate to rate the disability, and no referral for extraschedular consideration is required.

The Board also finds no functional impairment or symptoms that are not already encompassed by the 20 percent schedular rating for the back disability under 
DC 5237.  The schedular rating criteria for spine disabilities provide for disability ratings based on the severity of the spine disability and contemplate limited range of motion (both forward flexion and combined range of motion); the presence of muscle spasm, guarding, or localized tenderness (i.e., pain) and whether or not such symptoms result in abnormal gait or abnormal spinal contour; the presence of vertebral body fracture with loss of 50 percent or more of the height (not applicable in this case); and the presence of ankylosis.  Range of motion findings include consideration of Deluca factors such as pain, weakness, flare-ups, and fatigability, which are encompassed as part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  

For the entire rating period from October 10, 2010, the back disability was manifested by low back pain and stiffness, lumbar spine flexion limited to 60 degrees during periods of flare-up, muscle spasms with normal spinal curvature and normal gait, and no ankylosis.  During the rating period, the Veteran has reported difficulty running, sitting for prolonged periods, and standing on hard surfaces and for prolonged periods due to low back pain.  These complaints are part of, similar to, and approximate, the symptoms of limited range of motion (i.e., difficulty bending, lifting, and sitting, and limitation in activity), which include consideration of Deluca factors such as pain on movement, weakened movement, and fatigability.  See 38 C.F.R. § 4.45 ("disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations").  These symptoms and functional impairment are contemplated in the 20 percent schedular rating under DC 5237.  Therefore, the symptoms and/or manifestations and functional impairment related to the back disability are fully contemplated and adequately compensated by the current schedular rating under DC 5237 for the entire rating period.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the back disability, and referral for consideration of extraschedular rating is not necessary.


ORDER

An initial disability rating of 30 percent for service-connected sinusitis with allergic rhinitis from October 10, 2010 to October 12, 2016 is granted; an initial disability rating in excess of 30 percent for the entire rating period is denied.

An initial disability rating of 20 percent for the back disability for the entire initial rating period is granted; an initial disability rating in excess of 20 percent is denied.



REMAND

Higher Initial Rating for the Sleep Disorder

The issue involving higher initial ratings for the service-connected circadian sleep disorder is remanded for another VA examination to help assess the current severity and functional impairment associated with the disability.  On the June 2012 VA Form 9, the Veteran contends that he is entitled to a 30 percent disability rating for the service-connected sleep disorder on the basis that the disability was manifested by insomnia, impaired judgment and thinking, feelings of disorientation, and mild memory loss during the rating period.  Because the evidence previously demonstrated no impairment in thinking or judgment and no disorientation at the July 2011 VA mental disorders examination, the June 2012 statement suggests that the sleep disorder may have worsened since the July 2011 VA mental disorders examination.  

Although the Veteran underwent a VA sleep apnea examination in October 2016, the examination is inadequate because the VA examiner noted only that the Veteran had persistent daytime hypersomnolence, had symptoms consistent with sleep apnea, and would arrange for sleep studies to be completed.  The service-connected sleep disorder has been rated as a condition analogous to unspecified somatic symptom and related disorder - i.e., a mental disorder.  Because the October 2016 VA examination was limited to the symptoms and functional impairment that may be associated with a sleep disorder similar to sleep apnea (i.e., a respiratory condition) when the service-connected sleep disorder has been evaluated and rated as a mental disorder, and no VA examination was performed to evaluate the psychiatric symptoms and functional impairment that are associated with the sleep disorder since the July 2011 VA examination when there is an indication that the symptoms may have worsened since the examination, a remand for a VA examination to assess the current symptoms and functional impairment associated with the sleep disorder is needed.  Because the initial rating appeal is already being remanded for a VA examination, updated VA treatment records should also be obtained.  

Accordingly, the issue of an initial disability rating in excess of 10 percent for service-connected circadian sleep disorder from October 10, 2010 to October 12, 2016, and in excess of 30 percent thereafter, is REMANDED for the following actions:

1.  Obtain any records pertaining to the Veteran's treatment from August 2017 to the present at the VA Western New York Healthcare System in Buffalo, New York and the Rochester VA Outpatient Clinic in Rochester, New York, and associate them with the record.  Any and all negative responses should be properly documented in the record, and the procedures outlined in 38 C.F.R. § 3.159(e) should be followed.

2.  Schedule a VA mental disorders examination to help assess the current nature and severity of the service-connected sleep disorder.  All relevant documents should be made available to and reviewed by the examiner. The examiner should confirm that the record was reviewed.

Based on review of the appropriate records and any necessary testing, the examiner should identify the symptoms and limitations of occupational and social functioning that the service-connected circadian sleep disorder has manifested since the July 2011 VA mental disorders examination. 

3.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


